Citation Nr: 1734434	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for MDD and assigned a 30 percent evaluation, effective April 22, 2010.

This matter was remanded in November 2014 for additional development and adjudication. Following the November 2014 remand, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 70 percent, but no higher, for the Veteran's service-connected MDD. The Board notes that the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

Moreover, as will be discussed below, the Board finds that there has been substantial compliance with the Board's previous remand directives, and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a July 2014 Travel Board hearing. A transcript of the hearing is included in the electronic claims file.

The Board has reviewed the electronic claims file maintained on the Veterans Benefits Management System (VBMS) and on Virtual VA.




FINDING OF FACT

1. For the entire period on appeal, the Veteran's service-connected MDD, was manifested by near continuous depression, difficulty in adapting to stressful situations, impaired sleep, disturbances of motivation and mood, flattened affect, irritability, isolation, and occupational and social impairment, with deficiencies in most areas. A total social and occupational impairment has not been shown. 


CONCLUSION OF LAW

1. For the entire period on appeal, the criteria for an increased rating in excess of 70 percent for service-connected MDD, have not been met. 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran by a letter dated May 2010. The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for a higher initial rating of MDD, arises from a disagreement with the initial evaluation following the grant of service connection. Since the Veteran's claim was for service connection, and service connection was granted, the claim was substantiated. Therefore, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The Board also finds that there has been compliance with the VCAA assistance provisions. The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary. See generally 38 C.F.R. § 3.159 (c). No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided psychiatric VA examinations in July 2010 and January 2015. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). The Board notes that the Veteran's claims file was unavailable for review at the July 2010 VA examination. However, the examiner examined the Veteran in-person, included a thorough review of the Veteran's medical and military history, and noted the Veteran's assertions. The January 2015 VA examiner, however, noted a review of the Veteran's electronic claims file, and after an in-person examination, reported the Veteran's relevant history and asserted symptomatology.  The Board finds that, considered together, the VA examination reports are adequate to decide the claim. Thus, further examination is not necessary regarding the issue of entitlement to a higher initial disability rating for an acquired psychiatric disability.

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim for further development in November 2014.

In accordance with the November 2014 remand instructions, VA has obtained the Veteran's VA treatment records, to include those VA treatment records dated from 2008, forward. 

Additionally, the Veteran was afforded a psychiatric VA examination in January 2015. The VA examination, as noted above, included a review of the Veteran's electronic claims file, and an interview and examination of the Veteran. The examiner considered the record and the Veteran's assertions, and provided a thorough report as to the Veteran's symptomatology, relevant history, and current severity of his service-connected MDD.

Last, the RO provided the Veteran with a supplemental statements of the case (SSOC) in February 2015, as directed in the Remand instruction.

Therefore, the Board finds that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and an SSOC. The Board finds that there has been substantial compliance with its prior remand directives. See Stegall, 11 Vet. App. at 271 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Increased Schedular Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a). When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected psychiatric disability of MDD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides, in part as follows: 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. Therefore, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id. 

The Board notes that Global Assessment of Functioning (GAF) scores may be assigned and included in medical records. GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). Although in evaluating the Veteran's level of disability the Board may consider assigned scores as one component of the overall disability picture, the Board notes that no GAF scores were provided in the medical evidence of record; and therefore, such will not be considered in the Board's analysis.

The Board has reviewed all of the evidence in the Veteran's claims file, to include the lay statements and medical evidence of record. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that an initial rating of 70 percent, but no higher, for the service-connected MDD, for the entire period on appeal, is warranted, as the evidence shows that during that period the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood. As will be explained in detail below, the Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's acquired psychiatric disability, and the Board has concluded that the disability has not significantly changed throughout the period on appeal. Therefore, a uniform evaluation is warranted for the period considered.

The Veteran was afforded a VA psychiatric examination in July 2010. As noted above, although the Veteran's claims file was not available for review, the VA examiner provided an in-person interview and examination, and reported the Veteran's medical history, relevant social history, and military history. The examiner noted the Veteran's right eye loss of vision due to an incident in the military, and depression related to the loss of vision. The Veteran reported isolating himself frequently and rarely seeing acquaintances. The Veteran further reported lacking interest in activities, feeling depressed, trouble sleeping and staying asleep, loss of appetite, crying often, feeling hopeless and helpless, and feeling regret. The Veteran further reported relating to his son and wife. The examiner noted tears in the Veteran's eyes, depressed mood, and slowed speech. However, memory loss, psychosis, suicidal ideations, and homicidal ideations were not noted. The Veteran reported being employed by the post office, but noted that he is currently on leave without pay because he injured his back at work.

VA treatment records include the Veteran's consistent feeling of depression. VA treatment records from 2008 through 2014 indicate chronic depression with use of medications as treatment. The Veteran reported feelings of helplessness, difficulty focusing, anxiety or nervousness, family or relationship problems, trouble dealing with stress, loss of energy, loss of appetite, irritability, loss of motivation, and trouble sleeping. VA treatment records report constricted affect and adjustment disorder. However, the Veteran consistently denied suicidal ideations, psychosis, and aggressive thoughts. 

The Veteran testified before the undersigned VLJ at a Travel Board hearing in July 2014. The Veteran explained that he is always angry and that his kids and family do not want to be around him. He testified that he is either depressed or mad, and that people do not want to be around him because he does not talk and lashes out. The Veteran asserted that his depression affects every aspect of his life and that he does not go out often. The Veteran testified that he is currently employed at the post office, but that his depression has causes problems at every job. The Veteran explained that he gives his boss attitude, is unable to follow directions, and that he seeks isolation because he does not want to be bothered. The Veteran noted that he does not like crowds, does not go out often, avoids people because he is scared he will be set-off, has difficulty expressing himself, has anxiety, and does not handle stress well. The Veteran further stated that although he is currently employed, he is missing work as a result of his depression. The Veteran is on his third marriage and explained that his third wife and he have been separated for over a year. The Veteran testified that he takes medication as treatment, but that they are not really helping. 

The Veteran was afforded an additional VA examination in January 2015. The examiner noted a diagnosis of MDD. The Veteran reported being overwhelmed with current life stresses, and often feeling depressed, tearful, and frustrated. The Veteran indicated feeling socially withdrawn, having low self-esteem, decreased motivation, decreased appetite, decreased concentration, impaired sleep, and feeling hopeless. The examiner reported "occupational and social impairment with reduced reliability and productivity" as a result of his diagnosed MDD. Although the examiner noted a history of substance and alcohol abuse, the examiner opined that the Veteran's reduced reliability and productivity appear to be related to his diagnosed MDD because the Veteran's alcohol use disorder is mild and the Veteran's substance abuse (cocaine) disorder is in early remission. The Veteran reported being homeless after separating from his third wife, and reported having estranged relationships with his six children. The examination report indicates a loss in interest in the majority of activities that he once enjoyed and social isolation. The Veteran explained that he has been employed by the post office since 1993, and that he has been on "light duty" as a result of a foot and back injury at work since 1997. The examination report further notes that the Veteran often misses work as a result of his back and foot injury; and that the Veteran reported having "no difficulties with his actual work, but has interpersonal conflicts with management due to perceived harassment." The examiner concluded that the Veteran's "current symptoms of Depression (depressed mood, irritability, social isolation, low-frustration tolerance, and decreased motivation) would reduce his reliability and productivity in his social and occupational functioning but would NOT preclude employment at this time.

The January 2015 VA examination report indicates the following symptoms: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work life setting, and inability to establish and maintain effective relationships. The following symptoms were also noted: irritability, social isolation, low-frustration tolerance, decreased motivation, and difficulty dealing with stress. The examiner reported that he observed the Veteran's mood to be depressed, his affect to be emotionally restricted, but his speech and eye contact to be normal. The Veteran denied suicidal and homicidal ideations. 

The Board finds that the evidence of record shows that the Veteran's acquired psychiatric disorder manifested in symptoms that were consistent throughout the period on appeal, and more closely approximates the criteria for a 70 percent disability rating. The Veteran's symptoms consistently include occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to: near-continuous panic or depression that affect his ability to function independently, appropriately, and effectively; unprovoked irritability; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. Specifically, the evidence of record shows consistent symptoms of flattened affect, sleep impairment, disturbances of motivation and mood, irritability, isolation, difficulty in forming relationships, difficulty in handling stress, and near-continuous depression. 

Moreover, the Board finds that for the entire period on appeal, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 100 percent disability rating. The criteria for a 100 percent disability rating requires a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

While the Veteran exhibited slowed speech at the July 2010 VA examination, medical treatment records contained within the claims file consistently note that the Veteran was oriented to time and place, contained fair hygiene, was timely, and was coherent with relevant and logical thoughts. Additionally, the Board notes that medical treatment records and the VA examination reports do not indicate a total occupational and social impairment. Rather, the most recent VA examination report indicates occupational and social impairment with reduced reliability and productivity, with that the Veteran reported having "no difficulties with his actual work, but has interpersonal conflicts with management due to perceived harassment." Again, the Veteran notes employment throughout the period on appeal, with an interference in work as a result of on the occupational injury of his back and foot. Although the Veteran receives treatment, to include medications, the Veteran has not been hospitalized as a result of his MDD. Moreover, the record does not indicate that the Veteran experiences hallucinations, memory loss, suicidal or homicidal ideations, or disorientation to time or place.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses. Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability for his acquired psychiatric disability, according to the appropriate diagnostic code. See Robinson v. Shinseki, 557 F.3d 1355 (2009). Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

Thus, taking into consideration the evidence of record, the Board finds that a disability rating in excess of 70 percent for the Veteran's service-connected MDD for the entire period on appeal is denied. The Board finds that the Veteran's MDD, manifested at a level of 70 percent disabling consistently throughout the entire period on appeal.

IV. Extraschedular Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the service-connected MDD for any part of the rating period. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's MDD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of history and clinical findings. The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan at 443. All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria. The Veteran's MDD has been manifested by sleep impairment, irritability, anxiety, depression, isolation, trouble concentrating, and difficulty handling stress. These symptoms and degree of social and occupational impairment are part of the schedular rating criteria. The level of occupational and social impairment is explicitly part of the schedular rating criteria. In the absence of exceptional factors associated with the MDD the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the record reflects that the Veteran is employed at the post office, and has been employed throughout the period on appeal, with a period that included a leave of without pay as a result of a back and foot injury that he endured on the job. See July 2010 and January 2015 VA examination reports. Although the Veteran at the July 2014 Travel Board hearing indicated impairments at work related to his MDD, to include missing work on occasion, giving his boss attitude, being unable to follow directions, and seeking isolation, such occupational impairment is already considered and accounted for within the schedular rating criteria. Thus, in this case, the Veteran is currently employed and does not assert that he is unable to secure or follow a substantially gainful occupation as a result of his MDD. As such, the Board finds that Rice is inapplicable in this case.

In light of the foregoing, the Board finds that the Veteran's MDD has not been productive of total occupational and social impairment at any time on appeal. The Board concludes that a rating in excess of 70 percent for MDD is not warranted. 38 C.F.R. § 4.130, DC 9434. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 70 percent for MDD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


